Citation Nr: 1608998	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's annual countable income was excessive for the receipt of VA nonservice-connected pension benefits for the time period from April 13, 2007, to November 1, 2013.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Daughter-In-Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from October 1939 to November 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

For the time period from April 13, 2007, to November 1, 2013, the Veteran's annual countable income exceeds the maximum annual pension rates for a veteran with one dependent.


CONCLUSION OF LAW

For the time period from April 13, 2007, to November 1, 2013, the Veteran's annual countable income was excessive for receipt of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2015); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In this case, VA's statutory and regulatory notice and duty to assist provisions are not applicable herein, as the above-captioned claim is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Despite this, the record reflects that in May 2007 and October 2009 letters, the Veteran was advised by the RO of how to establish entitlement to nonservice-connected disability pension benefits, to include that excessive income could affect his eligibility to pension benefits.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record includes medical expenses and income documentation for the Veteran and his dependent spouse prior to November 1, 2013.  Therefore, the available records and evidence have been obtained in order to make an adequate determination as to this claim.  In this regard, the Board also finds that there has been substantial compliance with its March 2011 and February 2014 remands as the RO provided the Veteran with the opportunity to identify or submit any additional pertinent evidence in support of his claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, VA shall pay pension benefits to each veteran who meets the following criteria:  that he had active service for 90 days, a portion of which was during a period of war; that he meets the net worth requirements and does not have an annual income above the applicable maximum annual pension rate (MAPR); and that he is permanently and totally disabled due to nonservice-connected disability not the result of his own willful misconduct.  38 U.S.C.A. §§ 1521, 1522 (West 2015); 38 C.F.R. § 3.3 (2015).  

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period.  The MAPR shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271(h) 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12 month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

Effective December 1, 2006, the MAPR for a veteran with one dependent was $14,313.  To be deducted, medical expenses must exceed five percent of MAPR, or, $715.  

Effective December 1, 2007, the MAPR for a veteran with one dependent was $14,643.  To be deducted, medical expenses must exceed five percent of MAPR, or, $732.  

Effective December 1, 2008, December 1, 2009, and December 1, 2010, the MAPRs for a veteran with one dependent were $15,493.  To be deducted, medical expenses must exceed five percent of MAPR, or, $774.  

Effective December 1, 2011, the MAPR for a veteran with one dependent was $16,051.  To be deducted, medical expenses must exceed five percent of MAPR, or, $802.  

Effective December 1, 2012, the MAPR for a veteran with one dependent was $16,324.  To be deducted, medical expenses must exceed five percent of MAPR, or, $816.  

Effective December 1, 2013, the MAPR for a veteran with one dependent was $16,569.  To be deducted, medical expenses must exceed five percent of MAPR, or, $828.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  

Permanent and total disability will be deemed to exist when an individual is unemployable as a result of disabilities that are reasonably certain to continue throughout the remainder of the life of the person.  38 U.S.C.A. § 1502 (West 2015); 3.340(b) (2015).  The criteria for permanent and total disability is presumed if the Veteran is 65 years of age or older.  38 U.S.C.A. § 1513 (West 2015); 38 C.F.R. § 3.3 (a)(3)(vi)(A).

The Veteran's service records reflect that he had active duty from October 1939 to November 1945 in the United States Navy and was given an honorable discharge. 

In a March 2007 statement, it was asserted that the Veteran's income was well below the yearly limit.  His only income was reported to be SSA insurance at $425.00 monthly and $5,100.00 annually.

The Veteran filed a claim for entitlement to VA nonservice-connected pension benefits that was received on April 13, 2007.  In an April 2007 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran reported that he was married, with two adult children. 

In multiple statements dated in July 2007, the Veteran indicated that he was still married and his monthly income was $438.00.  

In an Improved Pension Worksheet Checklist associated with record in July 2007 by the RO, the Veteran was noted to have wartime service and a dependent spouse.  His income from SSA was listed as $531.50 monthly and $6,378.00 yearly while his spouse's income from SSA was listed as $1,186.50 monthly and $14,238 yearly.  Total income was noted to be $20,616.00.  Allowable medical expenses, such as Medicare premiums, were totaled as $2,244.00 minus 5 percent of MAPR, which was $715.00, making countable medical expenses total $1,529.  Total income minus countable medical expenses equaled $19,087.00.

In a July 2007 letter, the RO indicated that the Veteran was entitled to nonservice-connected pension benefits but that it could not pay pension benefits at that time, as the evidence of record showed his countable income, effective April 13, 2007, exceeded the MAPR.

In his October 2007 notice of disagreement, the Veteran asserted that his family could barely meet their living expenses, such as gas, utilities, and food, on their total monthly income.  In an October 2007 VA Form 21-0516, Improved Pension Eligibility Verification Report, the Veteran reported that his income had not changed in the last 12 months. 

A VA Form 21-8614, Medical Expense Report, was received in October 2007.  The Veteran reported medical expenses for himself and his spouse from April 2007 to April 2008 in the amount of $1,028.04 for medication, but without specifying the name of the provider, for whom the expenses were paid, or whether the amount was a monthly or annual expense.

A SSA inquiry dated in July 2008 showed that the RO was able to confirm the Veteran was receiving SSA benefits since 1981.  Credited monthly benefits for the Veteran were listed as $531.50 as of December 2006, and $543.40 as of December 2007.  Credited monthly benefits for the Veteran's dependent spouse were listed as $1,186.50 as of December 2006, and $1,213.40 as of December 2007.

In the July 2008 statement of the case, the RO indicated that the Veteran's income effective May 1, 2006, exceeded the maximum annual disability pension limit set by law.  The income limit for a veteran with one dependent for that time period was listed as $13,855.00.  Total income was noted to be $19,994.00.  Allowable medical expenses, such as Medicare premiums, were totaled as $2,124.00 minus 5 percent of MAPR, which was $692.00, making countable medical expenses total $1,432.00.  Income for VA Purposes (IVAP) or total income minus countable medical expenses equaled $18,562.00.

The RO further indicated that the Veteran's income effective December 1, 2007, exceeded the maximum annual disability pension limit set by law.  The income limit for a veteran with one dependent for that time period was listed as $14,313.00.  Total income was noted to be $20,616.00.  Allowable medical expenses, such as Medicare premiums, were totaled as $2,244.00 minus 5 percent of MAPR, which was $715.00, making countable medical expenses total $1,529.00.  IVAP or total income minus countable medical expenses equaled $19,087.00.

Finally, the RO determined that the Veteran's income effective December 1, 2008, exceeded the maximum annual disability pension limit set by law.  The income limit for a veteran with one dependent for that time period was listed as $14,643.00.  Total income was noted to be $21,080.00.  Allowable medical expenses, such as Medicare premiums, were totaled as $2,313.00 minus 5 percent of MAPR, which was $732.00, making countable medical expenses total $1,581.00.  IVAP or total income minus countable medical expenses equaled $19,499.00.

During his November 2010 hearing before the Board, the Veteran reiterated that the only income he and his spouse receive per month was from SSA and that they had medical expenses, including medications and insurance premiums.  It was indicated that Medicare covered some of their medical expenses and that the Veteran was treated by VA with a co-payment of $50.00 a month.

Thereafter, a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with No Children), and a VA Form 21P-8614 Medical Expense Report were associated with the record in December 2010.  A VA Form 21-8614, Medical Expense Report, was also received in December 2010.  The Veteran reported total medical expenses for himself and his spouse from 2006 to 2010 in the amount of $10,255.02.  

In January 2011, the Veteran submitted private medical records including records of billing and payment from two pharmacies and Wake Med Patient Financial Services from hospitalizations for his dependent spouse in 2010 and 2011.  The records showed that Medicare was her insurer, that payments were made by Medicare as well as co-payments by the spouse, and showed final total amounts due of $771.36 and $38.82.  However, records did not show that the final amounts due had been paid by the Veteran or his spouse.  In addition, a total amount due from 2006 to 2010 from Zebulon Discount Drugs of $1,699.40 was shown with a list of copayment amounts for that time period.

In March 2011, the Board remanded this matter for additional development, to include obtaining documentation of any unreimbursed medical expenses of the Veteran and/or his spouse received on and after April 13, 2006, including any hospitalizations and physical and occupational therapists.

In statements received on November 2012, the Veteran and his family members reported updated total out of pocket medical expenses for himself and his spouse from 2006 to 2012 in the final amount of $25,337.89, including prescription drugs payments to Walmart and Walgreens, VA co-payments, other physician treatment fees, additional over the counter medications, and other monthly medical expenses in a comprehensive list, excluding charges from Wake Med for hospitalizations of the Veteran's spouse.  That total amount divided by six is $4,222.00 per year in total medical expenses for the Veteran and his spouse from 2006 to 2012.  

Thereafter, a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with No Children), and a VA Form 21P-8614, Medical Expense Report, were associated with the record in February 2013.  The Veteran reported total medical expenses for himself and his spouse for 2012 in the amount of $4,363.70, this amount included Medicare monthly payments for the Veteran and his spouse for all of 2012 equaling $2,396.00.  The Veteran indicated that his total VA co-payment from 2004 to 2013 was $2,829.38.  He provided a yearly co-payment amount to VA for himself as follows:  $350.00 for 2006; $100.00 for 2007; $300.00 for 2008; $300.00 for 2009; $250.00 for 2010; $500.00 for 2011; $600.00 for 2012; and $50.00 per month in 2013.    

Additional inquiries from SSA concerning the credited monthly benefits for the Veteran and his dependent spouse from 2008 to 2012 were also added to the record in June 2013.  Credited monthly benefits for the Veteran were listed as:  $574.40 as of December 2008; $574.50 as of December 2009; $574.50 as of December 2010; $595.90 as of December 2011; and $605.90 as of December 2012.  Credited monthly benefits for the Veteran's dependent spouse were listed as:  $1,284.40 as of December 2008; $1,284.50 as of December 2009; $1,284.50 as of December 2010; $1,329.90 as of December 2011; and $1,352.90 as of December 2012.

In statements dated in July 2013, the Veteran's daughter-in-law detailed that she provided daily assistance in many tasks to the Veteran and his dependent spouse, While listing an estimated monthly charge for her services as $8,004.00 for February 2012 and as $10,440.00 for the time period from March 2012 to January 2014, the caregiver specifically indicated that it was not possible for the Veteran and his spouse to pay her any financial compensation during that time period.

In an additional July 2013 statement, the Veteran highlighted that the average cost of yearly nursing home care for himself and his spouse would be $13,200.00.  However, he indicated that the approximate cost to live at home versus in a facility could not compare to their choice to live at home in their own surroundings.  The Veteran discussed the hardship he and his spouse had in paying their monthly expenses based on their total income and commented that their daughter-in-law provided 24 hour care for their needs without receiving financial benefits.  He reiterated that he continued to pay a $50.00 copayment to VA per month for his medical care in 2013. 

A Certificate of Death showed the Veteran's spouse passed away in October 2013.

In a February 2014 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder, assigning a 30 percent rating, effective November 7, 2012.  In the attached February 2014 notice letter, it was indicated that the Veteran would receive $395.00 from December 1, 2012, for the original award and $400.93 from December 1, 2013, for a cost of living adjustment.  The RO also denied entitlement to special monthly compensation based on aid and attendance at that time. 

In February 2014, the Board remanded this matter for additional development, to include having the RO address whether the Veteran's annual countable income in the subsequent years of the pending appeal from 2007 to 2014 was/is excessive for the receipt of VA nonservice-connected improved pension benefits.  The Board highlighted that the July 2007 decision, the July 2008 statement of the case, and the June 2013 supplemental statement of the case, the Board notes that the RO made necessary calculations, purportedly taking into consideration the reported unreimbursed medical expenses of the Veteran and his spouse, but continually found that the Veteran's countable annual family income exceeded the statutory limits for awarding pension benefits during the period from May 2006 to December 2007.  In reviewing the evidence of record, however, the Board found that the Veteran and his spouse had continually provided information concerning their yearly income and unreimbursed medical expenses for the rest of the appeal period up to 2013.  

A VA Form 21P-8614, Medical Expense Report, was associated with the record in May 2014.  The Veteran reported that all medical expense receipts, Medicare, and medical office care and visits were already on record for 2013.  Additional inquiries from SSA concerning the credited monthly benefits for the Veteran from 2008 to 2014 were also added to the record in January 2015.  Credited monthly benefits for the Veteran were listed as $1,352.90 as of October 2013 and $1,372.90 as of December 2013.

In a January 2015 rating decision, the RO granted entitlement to special monthly pension based on the need for aid and attendance, effective July 15, 2013.  It was noted that pension would be an administrative grant due to age if the Veteran's income was within limits.  In a March 2015 letter, the RO indicated that the Veteran was being paid for improved pension as a single veteran with no dependents from November 1, 2013.  Thereafter, a March 2015 supplemental statement of the case showed the RO made necessary calculations, taking into consideration the reported unreimbursed medical expenses of the Veteran and his spouse, but again found that the Veteran's countable annual family income exceeded the statutory limits for awarding pension benefits during the applicable period prior to November 1, 2013.  

The Veteran and his dependent spouse were continually noted to each pay standard Medicare Part B premiums effective January 1st every year.  The following list contains the standard Medicare Part B premiums per month per person from 2006 to 2013:  $88.50 from January 2006; $93.50 from January 2007; $96.40 from January 2008; $96.40 from January 2009; $96.40 from January 2010; $96.40 from January 2011; $99.90 from January 2012; and $104.90 from January 2013.  

In this case, for the time period from April 13, 2007, and prior to November 1, 2013, the Veteran had one dependent, his spouse, and clearly met the wartime service criteria of 38 U.S.C.A. § 1521.  The Board is also cognizant that the Veteran is currently over 90 years of age, and, as such, is presumed to be permanently and totally disabled.  Thus, the crux of the Veteran's appeal centers on whether his annual countable income as a veteran with one dependent during the time period from April 13, 2007, to November 1, 2013, was excessive for the receipt of VA nonservice-connected improved pension benefits.

The Board will now discuss whether the Veteran meets the income requirements for the time period from April 13, 2007, to November 1, 2013.  For the following calculations, the Board used reported medical expenses from the Veteran, published amounts provided by SSA and Medicare, and overwhelmingly resolved doubt in the Veteran's favor to estimate any time periods the Veteran did not provide clear amounts, specifically for the year starting December 1, 2012.  As shown above, the Veteran did not provide clear information concerning medical expenses for his spouse and himself in 2013.  However, the Board was able to compile an estimate for medical expense using provided amounts for 2012 submitted by the Veteran in February 2013.  

For the year starting December 2006, the Veteran's income from SSA was listed as $531.50 monthly and $6,378.00 yearly while his spouse's income from SSA was listed as $1,186.50 monthly and $14,238.00 yearly.  IVAP was shown to be $20,616.00.  Allowable medical expenses, such as Medicare premiums of $2,234.00 as well the Board resolving all reasonable doubt in favor of the Veteran and accepting all reported medical expenses for 2006-2007 of $4,222.00, including his VA co-payments, and $291.00 in copayments to Zebulon Discount Drugs from April 2007 to November 2007, were totaled as $6,747.00 minus 5% of MAPR, which was $715.00, making countable medical expenses total $6,032.00.  IVAP minus countable medical expenses equaled $14,584.00, which is more that the MAPR of $14,313.00.

For the year starting December 2007, the Veteran's income from SSA was listed as $543.40 monthly and $6,520.00 yearly while his spouse's income from SSA was listed as $1,213.40 monthly and $14,560.00 yearly.  IVAP was shown to be $21,080.00.  Allowable medical expenses, such as Medicare premiums of $2,307.00 as well the Board resolving all reasonable doubt in favor of the Veteran and accepting all reported medical expenses for 2007-2008 of $4,222.00, which also included his VA co-payment, and $622.00 in copayments to Zebulon Discount Drugs from December 2007 to November 2008 were totaled as $7,151.00 minus 5% of MAPR, which was $732.00, making countable medical expenses total $6,419.00.  IVAP minus countable medical expenses equaled $14,661.00, which is more that the MAPR of $14,643.00.

For the year starting December 2008, the Veteran's income from SSA was listed as $574.40 monthly and $6,892.00 yearly while his spouse's income from SSA was listed as $1,284.40 monthly and $15,412.00 yearly.  IVAP was shown to be $22,304.00.  Allowable medical expenses, such as Medicare premiums of $2,313.00 as well the Board resolving all reasonable doubt in favor of the Veteran and accepting all reported medical expenses for 2008-2009 of $4,222.00, which also included his VA co-payments, and $238.00 in co-payments to Zebulon Discount Drugs from December 2008 to April 2009 were totaled as $6,773.00 minus 5% of MAPR, which was $774.00, making countable medical expenses total $5,999.00.  IVAP minus countable medical expenses equaled $16,305.00, which is more that the MAPR of $15,493.00.

For the year starting December 2009, the Veteran's income from SSA was listed as $574.50 monthly and $6,894.00 yearly while his spouse's income from SSA was listed as $1,284.50 monthly and $15,414.00 yearly.  IVAP was shown to be $22,308.00.  Allowable medical expenses, such as Medicare premiums of $2,313.00 as well the Board resolving all reasonable doubt in favor of the Veteran and accepting all reported medical expenses for 2009-2010 of $4,222.00, which also included his VA co-payment, were totaled as $6,535.00 minus 5% of MAPR, which was $774.00, making countable medical expenses total $5,761.00.  IVAP minus countable medical expenses equaled $16,547.00, which is more that the MAPR of $15,493.00.

For the year starting December 2010, the Veteran's income from SSA was listed as $574.50 monthly and $6,894.00 yearly while his spouse's income from SSA was listed as $1,284.50 monthly and $15,414.00 yearly.  IVAP was shown to be $22,308.00.  Allowable medical expenses, such as Medicare premiums of $2,313.00 as well the Board resolving all reasonable doubt in favor of the Veteran and accepting all reported medical expenses for 2010-2011 of $4,222.00, which also included his VA co-payment, were totaled as $6,535.00 minus 5% of MAPR, which was $774.00, making countable medical expenses total $5,761.00.  IVAP minus countable medical expenses equaled $16,547.00, which is more that the MAPR of $15,493.00.

For the year starting December 2011, the Veteran's income from SSA was listed as $595.90 monthly and $7,150.00 yearly while his spouse's income from SSA was listed as $1,329.90 monthly and $15,958.00 yearly.  IVAP was shown to be $23,108.00.  Allowable medical expenses, such as Medicare premiums of $2,390.00 as well the Board resolving all reasonable doubt in favor of the Veteran and accepting all reported medical expenses for 2011-2012 of $4,222.00, which also included his VA co-payment, were totaled as $6,612.00 minus 5 percent of MAPR, which was $802.00, making countable medical expenses total $5,810.00.  IVAP minus countable medical expenses equaled $17,298.00, which is more that the MAPR of $16,051.00.

For year starting December 2012, the Veteran's income from SSA was listed as $605.90 monthly and $7,270.00 yearly while his spouse's income from SSA was listed as $1,352.90 monthly and $16,234.00 yearly.  IVAP was shown to be $23,504.00.  Allowable medical expenses, such as VA co-payments of $600.00 as well the Board resolving all reasonable doubt in favor of the Veteran and estimating all reported medical expenses for 2012-2013 as $4,474.00, which included the Medicare premiums of the Veteran and his spouse of $2,507.00 and additional medical expenses reported by the Veteran in February 2013, were totaled as $5,074.00 minus 5% of MAPR, which was $816.00, making countable medical expenses total $4,258.00.  IVAP minus countable medical expenses equaled $19,246.00, which is more that the MAPR of $16,324.00.

Based on foregoing, the Board finds that the Veteran's annual countable income is excessive for pension income limits.  For the time period from April 13, 2007, to November 1, 2013, the verified monthly income from SSA benefits for the Veteran and his dependent spouse alone exceeded the MAPRs for a veteran with one dependent.  Furthermore, the Board finds that even resolving all doubt in the Veteran's favor and taking into account all the Veteran's reported medical expenses did not offset the above amounts and that his total countable income exceeded the applicable MAPRs for the time period from April 13, 2007, to November 1, 2013. 

While the Board sympathizes with the Veteran's situation, it is bound by the laws and regulations governing VA benefits.  As his countable income has exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)).  Accordingly, the Board concludes that the criteria for entitlement to nonservice-connected disability pension benefits from April 13, 2007, to November 1, 2013, have not been met.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran's annual countable income is excessive for purposes of nonservice-connected disability pension benefits for the time period from April 13, 2007, to November 1, 2013, nonservice-connected disability pension benefits for this time period is not warranted.


ORDER

As the Veteran's annual countable income was excessive for receipt of VA nonservice-connected pension benefits from April 13, 2007, to November 1, 2013, entitlement to nonservice-connected disability pension benefits is denied for that time period.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


